Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mugan, et, al. (US 5,817,999).
Regarding claim 1, Mugan teaches  a system comprising a lockout tagout assembly, the system comprising: a housing 5,  an electrical panel 3 at least partially encased by the housing, the electrical panel comprising one or more circuit breakers 2, wherein each of the one or more circuit breakers includes a lever 4 to switch the circuit breaker from an off position to an on position; a lockout tagout assembly 1, wherein the lockout tagout assembly comprises: a base 7; an arm 34 moveable with respect to the base; wherein the arm is configured to translate from a first position to a second position; and a member 35  extending at an angle from the arm, wherein when the arm is in the first position, the member is received by a portion of an electrical panel to engage a circuit breaker in an off position (Fig. 4 and col. 5, lines 10-15), and wherein the arm is in the second position, the member is not engaged with the circuit breaker (Fig. 5).  
Regarding claim 3, Mugan teaches  the system further comprising a retaining device 22 to retain the arm 24 in the first position (Figs. 1-4).  
Regarding claim 4, Mugan teaches  the system wherein the retaining device 22 comprises one or more of a wire and a pin (Fig. 1).  
Regarding claim 5, Mugan teaches  the system wherein the member 35 is fixedly attached to the arm 34 (Fig. 1).  
Regarding claim 6, Mugan teaches  the system wherein at least a portion of the arm 34 is received within the base 7, and wherein a greater portion of the arm is received within the base when the arm is in the second position than when the arm is in the first position (Figs. 4-5).  
Regarding claim 10, Mugan teaches  the system wherein the angle is between about 30 degrees and about 150 degrees, between about 60 degrees and about 120 degrees, or is about 90 degrees (Fig. 1).  
Regarding claim 13, Mugan teaches  the system wherein the member 35 and the arm 34 comprise a unitary structure (Fig. 1).  
Regarding claim 14, Mugan teaches  the system wherein the base 7 is coupled to the housing 5 (Fig. 4).  
Regarding claim 15, Mugan teaches  the system wherein the system forms part of a reactor system (the system is part of a larger system, see col. 1, lines 20-25).

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasper (US Pat. 6,365,851).
Regarding claim 16, Gasper teaches a lockout tagout method comprising the steps of: providing a lockout tagout assembly comprising: a base 21; an arm 7 moveable with respect to the base; wherein the arm is configured to translate from a first position to a second position; and a member (3a, 3b) extending at an angle from the arm, translating the arm to the first position to cause the member to engage a circuit breaker in an off position (Fig. 6); and translating the arm to the second position to disengage the member from the circuit breaker (Fig. 8).  
Regarding claim 17, Gasper teaches the method further comprising a step of using a retaining device 31 to maintain the arm 7 in the first position (maintaining the base in a fixed position with respect to the housing, will maintain the arm in a fixed position, see Fig. 6).  
Regarding claim 18, Gasper teaches the method wherein the step of using a retaining device 31 comprises inserting the retaining device into a portion 34 of the base 21 (Fig. 3).  
Regarding claim 19, Gasper teaches the method further comprising a step of removing a/the retaining device 31 (Fig. 3).  
Regarding claim 20, Gasper teaches a lockout tagout assembly comprising: a base 21; an arm 7 moveable with respect to the base, wherein the arm is configured to translate from a first position to a second position;  and a member (3a, 3b) extending at an angle from the arm, wherein when the arm is in the first position, the member is received by a portion 11 of an electrical panel to engage a circuit breaker in an off position (Fig. 6), and wherein when the arm is in the second position, the member is not engaged with the circuit breaker (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mugan in view of Garvin (US Pat. 10,056,215).
Regarding claim 2, Mugan does not teach a magnet to retain the arm in the second position. However, Garvin teaches a similar locking device that uses a magnet to retain and maintain an arm 20 in an appropriate position (Figs. 2-4 and col. 4, lines 1-10). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a magnet or attraction force of a magnet as taught by Garvin to maintain the arm of Mugan in an appropriate position (col. 4, lines 1-10).


Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mugan.
Regarding claims 7 and 8, Mugan does not teach the plurality of arms. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the arm of Mugan and independently operate each arm to lock a separate handle of a circuit breaker, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 11 and 12, Mugan teaches the system wherein the arm and the member comprises a plastic material (col. 7, lines 20-25), but does not teach the plastic material being  polyoxymethylene. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arm and the member from polyoxymethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mugan in view of Puhalla (US 6791040).
Regarding claim 9, Mugan does not teach the single retaining device retains two or more of the plurality of arms in the first position.  However, Puhalla teaches a similar locking device 2 that comprises a retaining device (30, 4) that retain two or more arms (Figs. 1-3). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Puhalla in the device of Mugan to facilitate the assembly process. 
Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive. 
Applicant argues that “the arm rotates, not translates, around the mounting lugs 22 to go from the first position to the second position”. However, the examiner cannot concur. The word “translate” has the same meaning as to transfer or to move from one place or state to another. The word “translate” does not define any type or particular motions (rotation or sliding), and as long an object is movable from one position to another, it meets the definition of translate. As shown in figures 4-5 of Mugan, the movable arm is configured to translate or transfer from a position shown in figure 4 to a position shown in figure 5. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833